Douglas, J.,
dissenting. I respectfully dissent. The report to this court from the Board of Commissioners on Grievances and Discipline of the Bar states, in pertinent part, that “[t]he Board of Commissioners on Grievances and Discipline of the Bar recommends that the Respondent be suspended from the practice of law in the State of Ohio for a period of one year, and that he he given credit for the suspension time served pursuant to Rule V, Section (8)(ii) Suspension. * * *” (Emphasis added.) Unfortunately the majority has seen fit not to accept the recommendation of the board that respondent be given credit for the time he has already been suspended from the practice.
Respondent’s suspension commenced July 11, 1984. The order of this court is for a one-year suspension. By now ordering a one-year suspension without granting credit for “time served,” respondent’s suspension will be, in effect, a suspension of two years. Even a worse scenario is imaginable if the respondent had decided to appeal his conviction and the order of this court for suspension after hearing was issued at the conclusion of the appellate process. Respondent would have been, upon conviction, immediately suspended from the practice, pursuant to Gov. Bar R. V(8)(a)(iii), and this suspension would have continued in effect for the two-to-three-year period of appeal. Then this court would have ordered the sanction of a one-year suspension and, because respondent had chosen to exercise his or her rights of appeal from the judgment of conviction, the total time of suspension could very easily have been three to four years for an offense that is generally punished by a one-year suspension. It does not take much thought to recognize what a chilling effect this result would *250have on a respondent who might be contemplating an appeal of a criminal conviction.
In addition, it should be pointed out that for a person convicted of a crime and incarcerated in a state of Ohio correctional facility therefor, the Adult Parole Authority is required to give credit for the number of days “dead time” spent prior to commitment. See R.C. 2967.191. Should lawyers be treated any differently with regard to a penalty imposed when that penalty involves the loss of their profession and livelihood? I think not. Accordingly, I dissent.
C. Brown, J., concurs in the foregoing dissenting opinion.